DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments entered on May 21, 2021 for the patent application 15/944,949 filed on April 4, 2018. Claims 1, 3-8, 10-15 and 17-20 are pending. The first office action of July 16, 2020; the second office action of October 20, 2020; the third office action of December 21, 2020; and the fourth office action of March 30, 2021  are fully incorporated by reference into this 2nd Final Office Action.

Claim Objections
Claims15 and 17-20 are objected to because of the following informality: typographical error. 
Claim 15 recites the limitation: “identifying, by a map data engine coupled with a database storing busines and residential directory data, a set of restaurant recommendations using a starting address input by a user.”  Specifically, the limitation of “business data,” is misspelled. The Examiner reasonably believes this is a typographical error. For the purpose of examination, the Examiner will interpret the claim limitation as follows: “identifying, by a map data engine coupled with a database storing business and residential directory data, a set of restaurant recommendations using a starting address input by a user.” Appropriate correction is required. Claims 17-20 are also objected to based on their respective dependencies to claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “method” (i.e. a process), claim 8 is directed to “a system” (i.e. a machine), and claim 15 is directed to “a computer program product” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of “determining calorie and meal recommendations while traveling,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “identifying, based on a set of health data, a caloric remainder for a predetermined period of time; identifying, based on a set of map data, a set of restaurant recommendations; identifying, based on a set of restaurant data, a set of calories correlated to a set of meals at each restaurant in the set of restaurant recommendations; determining, using the set of map data and the set of health data, a caloric expenditure for travel to each restaurant; generating, based on the caloric expenditure for travel, the set of meals and the set of calories, and the caloric remainder for the predetermined period of time, a set of meal recommendations; displaying the set of meal recommendations with selectable options for user constraints; receiving a selection of one or more user constraints from a user via the selectable options; and generating a second set of meal recommendations based on the selection of one or more user constraints,” per claims 1 and substantially similar limitations in claim 8. Likewise, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: identifying, by a caloric expenditure engine, a caloric remainder for a predetermined period of time by communicating over one or more networks with a health data engine, the health data engine comprising historical user data and biometric data, the predetermined period of time based on user setting; identifying, by a map data engine coupled with a database storing business and residential directory data, a set of restaurant recommendations using a starting address input by a user; identifying, based on a set of restaurant data, a set of calories correlated to a set of meals at each restaurant in the set of restaurant recommendations; determining, a caloric expenditure for travel to each restaurant based on historical fitness data for the user, wherein a first caloric expenditure for travel to a first restaurant includes factoring in average walking, sitting, and standing times for taking public transportation; generating, based on the caloric expenditure for travel, the set of meals and the set of calories, and the caloric remainder for the predetermined period of time, a set of meal recommendations; displaying the set of meal recommendations on a user interface with selectable options for user constraints; receiving a selection of one or more user constraints from a user via the user interface; and generating a second set of meal recommendations based on the selection of one or more user constraints,” per claim 15. These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a user interface” is claimed, as this is merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or does no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “determining calorie and meal recommendations while traveling,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a user interface” is claimed, this is a generic, well-known, and conventional computing element. As evidence that this is a generic, well-known, and a conventional computing element, Applicant’s specification discloses this in a manner that indicates that the additional element is sufficiently well-known 
In addition, dependent claims 3-7, 10-14 and 17-20 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3-7, 10-14 and 17-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 8 or 15. Therefore, claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi, et al., (hereinafter referred to as “Ochi,” US 2018/0259497).
Regarding claim 1, and substantially similar limitations in claim 8, Ochi discloses identifying, based on a set of health data (see para. [0171] Acquisition unit 74 acquires body information indicating the body shape of the user and a target body shape (body shape which the user takes as a target). For example, the body information includes information such as height, weight, a body fat percentage and the like. Moreover, the target body shape includes, for example, an athlete (power) type, an athlete (stamina) , a caloric remainder for a predetermined period of time (see para. [0135] Generator 20B acquires the information on the eating-out menu, which satisfies the conditions acquired by acquisition unit 52, based on the user's conditions for the eating-out menu (which are an upper calorie limit, a nutrient to be taken in, a nutrient not to be taken in, and the like), the user's conditions having been acquired by acquisition unit 52, and based on the information on the calories or the nutrients, which are contained in the food taken in by the user, the information having been analyzed by analyzer 10); identifying, based on a set of map data, a set of restaurant recommendations (see FIG. 10; see para. [0134]: As shown in FIG. 10, eating-out data 51 includes the respective pieces of information on the names of the restaurants, the eating-out menus, the calories, the positions and the maps. For example, the eating-out data shown in FIG. 10 indicates that the name of the restaurant is "A", that the position of the restaurant is (x1, y1) (for example, longitude is x1, latitude is y1), and the restaurant represented by map data "map_a.gif" provides the eating-out menu "tofu hamburger steak" with a calorie of 300 kcal. Note that eating-out data 51 may further include information on the nutrients of the eating-out menus); identifying, based on a set of restaurant data, a set of calories correlated to a set of meals at each restaurant in the set of restaurant recommendations (see FIG. 10; see para. [0134]: As shown in FIG. 10, eating-out data 51 includes the respective pieces of information on the names of the restaurants, the eating-out menus, the calories, the positions and the maps. For example, the eating-out data shown in FIG. 10 indicates that the name of the restaurant is "A", that the position of the restaurant is (x1, y1) (for example, longitude is x1, latitude is y1), and the restaurant represented by map data "map_a.gif" provides the eating-out menu "tofu hamburger steak" with a calorie of 300 kcal. Note that eating-out data 51 may further include information on the nutrients of the eating-out menus); determining, using the set of map data and the set of health data, a caloric expenditure for travel to each restaurant (see para. [0136]: Note that generator 20B may generate, as the information on the eating-out menu, information indicating a moving path from a current location to the restaurant based on map information, information indicating consumed calories when the user moves along the moving path, and the like. When selecting the eating-out menu that satisfies the above-described conditions, generator 20B may determine the conditions by subtracting, from the calories of the eating-out menu, an amount of the consumed calories when the user moves to the restaurant. At this time, when the calories of the ; generating, based on the caloric expenditure for travel, the set of meals and the set of calories, and the caloric remainder for the predetermined period of time, a set of meal recommendations (see para. [0122]: In the present exemplary embodiment, a description will be given of an information presentation system that improves the display of the analysis result of the food analyzer and provides a recommended eating-out menu. For example, this information presentation system can be implemented by using a so-called restaurant search site as a website, which is prepared on the Internet and provides restaurants (also called eating shops) and eating-out menus, and by using a communication terminal that acquires information from the restaurant search site and presents the information to a user); displaying the set of meal recommendations on a user interface with selectable options for user constraints (see para. [0056]: Presentation unit 30 is a processing unit that presents the information generated by generator 20. A mode in which presentation unit 30 presents the information can include a variety of options. For example, the mode can include such options as display of an image, generation of a sound, and a generation of an odor, but is not limited to these. Presentation unit 30 can be implemented by a display, a speaker, an odor generator or the like, a control circuit for these, and the like. The display may be a display provided on a part of a housing of analyzer 10 (for example, a front panel), or may be a display screen of a communication terminal communicable with analyzer 10; see para. [0122]: by using a communication terminal that acquires information from the restaurant search site and presents the information to a user; see para. [0142] Note that data of the calories and the nutrients, which is included in eating-out data 51, may be data input by a worker of the restaurant by using analyzer 10, or may be data obtained by another measurement method or a calculation method, followed by input, or may be data input by a customer at the restaurant by using analyzer 10); receiving a selection of one or more user constraints from a user via the user interface (see para. [0130]: Acquisition unit 52 is a processing unit that acquires user's conditions for the eating-out menu. Acquisition unit 52 acquires Acquisition unit 62 is a processing unit that acquires user's conditions for the cooking menu. Acquisition unit 62 acquires such conditions as a meal preference designated by the user and the upper calorie limit of the meal; see para. [0171]: Acquisition unit 74 acquires body information indicating the body shape of the user and a target body shape (body shape which the user takes as a target). For example, the body information includes information such as height, weight, a body fat percentage and the like. Moreover, the target body shape includes, for example, an athlete (power) type, an athlete (stamina) type, a slim type, and the like). 

Ochi does not expressly teach generating a second set of meal recommendations based on the selection of one or more user constraints. However, Ochi discloses further information to be displayed as distinguished from information previously displayed by the presentation unit 30 (see para. [0183]: As shown in FIG. 17, presentation unit 30 includes performance production unit 80; see para. [0184]: Performance production unit 80 is a processing unit that generates information having a performance production effect for the user based on the information presented by presentation unit 30 (i.e. reasonably construed as Applicant’s “based on the selection of one or more user constraints”). The information generated by performance production unit 80 is presented by presentation unit 30 (i.e. reasonably construed as Applicant’s “generating a second set of meal recommendations”). The performance production effect for the user refers to an effect that causes the user to feel such that the information is fresh or interesting when the user visually recognizes the information; see para. [0185]: Performance production unit 80 acquires the information acquired from generator 20 by presentation unit 30, and converts the acquired information into different information; see para. [0186]: Presentation unit 30 presents the information which performance production unit 80 generates by the conversion).
It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ochi, to include generating a second set of meal recommendations based on the selection of one or more user constraints, since a second set of meal recommendations is a mere duplication of parts. One of ordinary skill in the art could have duplicated a known element with another, and the results of the duplication would have been predictable. Therefore, it would have been obvious to 

Regarding claim 3, and substantially similar limitations in claim 10, Ochi discloses wherein the caloric expenditure comprises a set of caloric expenditures for a variety of travel options (see para. [0136]: Note that generator 20B may generate, as the information on the eating-out menu, information indicating a moving path from a current location to the restaurant based on map information, information indicating consumed calories when the user moves along the moving path, and the like. When selecting the eating-out menu that satisfies the above-described conditions, generator 20B may determine the conditions by subtracting, from the calories of the eating-out menu, an amount of the consumed calories when the user moves to the restaurant. At this time, when the calories of the eating-out menu exceed such an upper limit of the calories capable of being taken in by the user, generator 20B intentionally lengthens the moving path (for example, causes the user to take a roundabout course, to travel on foot for a long time, and so on), and thereby may cause the calories, which are obtained by subtracting the consumed calories required for the movement from the calories of the eating-out menu, to satisfy the above-described conditions).  

Regarding claim 4, and substantially similar limitations in claim 11, Ochi does not explicitly teach wherein the travel options include biking. However, Ochi discloses in para. [0136] “to travel on foot” and discloses in para. [0174] an “exercise menu.” It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the travel options to include biking, since there are a finite number of travel options and it would be reasonable to include biking as an option in the exercise menu of Ochi. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

wherein the travel options include walking at a particular average speed. However, Ochi discloses in para. [0139] a calculation of “Moving path 58 is a path from a current location to restaurant A. Information 59 indicates a time and consumed calories when the user moves along moving path 58.” In other words, Ochi knows the distance and the time it would take to reach a restaurant. It would be obvious to try by one of ordinary skill in the art at the time of filing to have calculated an average speed using the equation distance / time = average speed once the variables of distance and time were available as shown by Ochi. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 
Regarding claims 6 and 7, and substantially similar limitations in claims 13 and 14, Ochi does not explicitly teach wherein the travel comprises a single trip or a return trip. Whether or not the intent of travel is “a single trip” or “a return trip” is an obvious intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, wherein the travel comprises a single trip or a return trip, in light of the Applicant’s specification as originally filed, merely relates to the user’s purpose of travel as found in Applicant’s para. [0020]: “users choose to take a "single" trip such as a walk to restaurants further away or at the end of a walk, or a "return" trip for closer to home or commutable restaurants,” clearly indicating a user’s purpose of travel. As such, Ochi discloses in para. [0136] to causes the user to take a roundabout course to satisfy a previously described calorie condition. Therefore, Ochi is capable of performing the intended use travel. It would be obvious to try by one of ordinary skill in the art at the time of filing to have an intended use of travel as disclosed by Ochi. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Response to Arguments
The Applicant’s arguments filed on May 21, 2021 related to claims 1, 3-8, 10-15 and 17-20 are fully considered, but are not persuasive.  
Request for Withdrawal of Finality
The Applicant respectfully argues “Applicant amended claim 15 to include additional limitations that were not previously claimed” and “Applicant respectfully asserts that the cited art fails to teach or suggest these limitations. Because the Office Action fails to provide a prima facie rejection of claim 15 by not considering all of the limitations, Applicant respectfully asserts that the Office Action is deficient and requests that the finality of the Office Action be withdrawn.”
The Examiner respectfully agrees and disagrees. The office action has been corrected to cure the previously mentioned deficiencies. As such, the previous 35 U.S.C. §103 rejection of claims 15 and 17-20 are withdrawn. However, the amending of claim 15 does not overcome the 35 U.S.C. §101 rejection. Therefore, the argument is not persuasive.   

Claim Rejections - 35 U.S.C. § 101
The Applicant respectfully argues “To the extent the present claims recite an abstract idea, the claim contains additional elements that makes the claim as a whole integrate the abstract idea into a practical application.”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory. The Applicant has failed to provide any evidence to indicate that the claims provide anything more than mere instructions to implement an abstract idea on a computer, or to merely use a computer as a tool to perform the abstract idea. As such, the argument is not persuasive.

The Applicant respectfully argues “The claims recite more than just a user interface that displays data. In particular, the claims recite “displaying the set of meal recommendations on the user interface with selectable options on the user interface;” “receiving a selection of one or more user constraints from a user via the selectable options on the user interface;” and “generating a second set of meal recommendations based on the selection of one or more user constraints. The additional elements provide a specific improvement over prior systems, resulting in an improved user interface similar to claim 1 of example 37 from the USTPO’s Subject Matter Eligibility Examples.”


 The Applicant respectfully argues “Further, while the Office Action alleges that the claims describe a process analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” from Electric Power Group, Applicant respectfully asserts that the claims are more analogous to the claims in Core Wireless which show an improvement in computer-functionality (“An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018)” MPEP 2106.05(a)I). For at least these reasons, Applicant respectfully requests that the 101 rejections be withdrawn.”
The Examiner respectfully disagrees. The Applicant is misconstruing the teachings of Core Wireless Licensing v. LG Elecs., Inc. Specifically, the Applicant’s claims are not directed in the same context to a particular manner of summarizing and presenting information in electronic devices. More specifically, the Applicant’s claims do not provide “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. Nor does the Applicant’s claims further require the application summary window to list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected Wireless Licensing. Continuing with the distinction, the Applicant’s claims do not restrain the types of data that can be displayed in the summary window. Finally, the Applicant’s claims do not recite that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. Nor does the Applicant’s claims disclose a specific manner of displaying a limited set of information to the user, rather the Applicant’s claims are using conventional user interface methods to display generic information on a computer. As such, the argument is not persuasive. Therefore, the rejection of the claims  1, 3-8, 10-15 and 17-20 under 35 U.S.C. § 101 are not withdrawn.

Claim Rejections - 35 U.S.C. § 103
The Applicant respectfully argues “Ochi fails to teach or suggest at least “displaying the set of meal recommendations on a user interface with selectable options for user constraints;” and “receiving a selection of one or more user constraints from a user via the selectable options on the user interface” as recited in independent claim 1. Ochi teaches a presentation unit is a processing unit that presents information and that data of the calories and the nutrients included in eating-out data may be data input by a worker of a restaurant or data input by a customer.”
The Examiner respectfully disagrees. As previously discussed above, Ochi discloses a presentation unit 30 and an acquisition unit 52 performing the Applicant’s claimed functions. As such, the argument is not persuasive.

The Applicant respectfully argues “However, Ochi fails to teach or suggest that a user interface includes selectable options for user constraints, or that a selection is received from a user via the selectable options. For at least this reason, Applicant respectfully asserts that claim 1 and its dependent claims are allowable over Ochi. Independent claims 8 and 15 contain similar limitations. Applicant respectfully asserts that independent claims 8 and 15, and their dependent claims, are allowable over Ochi for at least the same reason as claim 1.”


The Applicant respectfully argues “Further, claim 15 contains additional limitations that are not recited in claim 1 and have not been addressed by the Office Action. Ochi fails to teach or suggest identifying, by a caloric expenditure engine, a caloric remainder for a predetermined period of time by communicating over one or more networks with a health data engine, the health data engine comprising historical user data and biometric data, the predetermined period of time based on user setting; identifying, by a map data engine coupled with a database storing busines and residential directory data, a set of restaurant recommendations using a starting address input by a user; and determining a caloric expenditure for travel to each restaurant based on historical fitness data for the user, wherein a first caloric expenditure for travel to a first restaurant includes factoring in average walking, sitting, and standing times for taking public transportation.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection of the claims 15 and 17-20 under 35 U.S.C. § 103 are withdrawn. However, the rejection of the claims  1, 3-8 and 10-14 under 35 U.S.C. § 103 are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./
            Primary Examiner, Art Unit 3715